Citation Nr: 0016935	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from October 1941 to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from December 1997 and September 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  VARO denied service connection for hearing loss in 
December 1994.  No appeal was filed and that decision became 
final.  Evidence submitted since the December 1994 decision 
is new and material since it include competent medical 
evidence showing the presence of sensorineural hearing loss.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current medical findings for 
hearing loss and the appellant's period of active military 
service, including noise exposure and ear infection; also a 
medical diagnosis for hearing loss is not shown within the 
appellant's initial post separation year.

3.  VARO denied service connection for asbestosis in January 
1997.  The appellant did not perfect an appeal to the Board 
and this decision became final.  Evidence submitted since the 
January 1997 decision is not new and material since it does 
not suggest, through competent medical evidence, a nexus or 
link between the current medical findings for asbestosis and 
the appellant's active military service.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for hearing loss has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).

2.  A well grounded claim for service connection for hearing 
loss has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  New and material evidence sufficient to reopen the claim 
to service connection for asbestosis has not been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VARO denied the appellant's claim for service connection for 
hearing loss in December 1994.  No appeal was filed and that 
decision became final.  VARO also denied service connection 
for asbestosis in January 1997.  Although the appellant filed 
a notice of disagreement with that decision, he did not 
submit a substantive appeal to perfect an appeal to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202 (1999).  
Consequently, the October 1996 decision became final.

We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991), 38 C.F.R. § 20.1100 (1999).  Under pertinent law 
and regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).
The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Hearing Loss

VARO considered in its December 1994 decision, which denied 
service connection for hearing loss, service medical records, 
and limited post service VA treatment records.  It was noted 
that service medical records were negative for hearing loss 
on both the entrance and separation examinations, and that 
the post service medical evidence failed to show the onset of 
hearing loss within the initial post separation year, or 
medical findings for hearing loss.

Since the December 1994 decision, post service VA treatment 
records and audiological examinations were submitted showing 
the presence of sensorineural hearing loss.  This evidence is 
new and material to the issue of service connection for 
hearing loss because it bears directly on the specific matter 
in dispute, the presence of hearing loss, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  See Winters, 12 Vet. App. at 
219. See 38 U.S.C.A. § 7261(b) (West 1991) (the Court shall 
take due account of prejudicial error); see also Edenfield v. 
Brown, 8 Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection, such as 
sensorineural hearing loss, was manifested to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The appellant argues that he has hearing loss related to 
either noise exposure in service or chronic ear infections in 
service.  He reported that he served on several ship during 
his tour of duty in the United States Navy and that he was 
exposed to loud ship gun fire.

A review of the record discloses that the appellant has been 
diagnosed high frequency sensorineural hearing loss.  
However, this diagnosis is not shown in service or within one 
year following his separation from service. . 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Indeed, statements of the appellant constitute the only 
evidence suggesting a nexus between the current hearing 
disorder and service, including noise exposure and ear 
infections.  However, the appellant is a lay person without 
the requisite medical expertise necessary to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
lay evidence of record, alone, does not provide a sufficient 
basis upon which to find the claim for service connection for 
hearing loss well grounded.  See Grottveit v. Brown, 5 Vet. 
App. at 93.

The Board notes that the appellant relies on 38 U.S.C.A. 
§ 1154(b) for the proposition that his claim for hearing loss 
is a combat-related injury that may be established on the 
basis of his statements alone, and that he need not supply 
objective medical evidence to support the claim.  The Court, 
however, has held that section 1154(b) and the implementing 
regulation found at 38 C.F.R. § 3.304(d) do not absolve a 
claimant from submitting a well grounded claim for service 
connection.  See Beausoleil v. Brown, 8 Vet.App. 459 (1996).

Since the claim is not well grounded, the VA has no further 
duty to assist the appellant in developing the record to 
support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that [VA] 
has a duty to assist a claimant until the claimant meets his 
or her burden of establishing a 'well-grounded' claim").  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded. As such, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence required to complete his application 
for the claimed benefit.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board's discussion above 
informs the appellant of the requirements for the completion 
of his application for the claim for service connection.

Asbestosis

With regard to the claim to reopen for asbestosis, the Board 
observes that VARO considered in its January 1997 decision 
service medical records, limited post service VA treatment 
records, report of VA examination dated December 1996, and a 
private medical report from R.A. Harron, M.D., dated February 
1996.

Service records reflect that the appellant served in the Navy 
from 1941 to 1945, but associated medical records are 
negative for pulmonary disease.  The February 1996 private 
medical report reflects that the appellant was seen for 
shortness of breath.  At that time, the appellant reported 
occupational exposure to asbestos as a machine tender along 
with a history of smoking.  Diagnostic testing was performed 
and the appellant was diagnosed with asbestosis.  In October 
1996, the appellant submitted a statement, wherein he 
reported that he had pulmonary asbestosis related to working 
with asbestos on board ships in the Navy.  Report of VA 
examination dated December 1996 reflects findings for chronic 
obstructive pulmonary disease and "possibly asbestosis."

VARO denied service connection for asbestosis in January 1997 
because competent medical evidence had not been presented 
showing a nexus, or link, between the current medical 
findings for asbestosis and the appellant's period of active 
military service.

Evidence submitted since the January 1997 decision consists 
of VA treatment records and statements from the appellant.  
There are no medical findings of record relating the 
appellant's February 1996 diagnosis for asbestosis to his 
military service.  The statements from the appellant are 
essentially the same substantively as expressed during his 
initial claim for service connection for asbestosis.

Having reviewed the most recent evidentiary submissions, the 
Board finds that they are not new and material to the issue 
of service connection for asbestosis as they do not suggest, 
through competent medical evidence, any relationship between 
the February 1996 diagnosis for asbestosis and the 
appellant's military service.  Consequently, the evidence 
does not bear directly or substantially on the specific 
matter at hand, nor is it so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim remains denied.


ORDER

To the extent of the finding that new and material evidence 
has been submitted to reopen the claim for service connection 
for hearing loss, the claim is resolved in the appellant's 
favor.

Service connection for hearing loss is denied.

Having found that new and material evidence has not been 
submitted to reopen the claim for service connection for 
asbestosis, the benefit sought on appeal remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

